Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cirigliano, J.), rendered October 6, 1995, convicting him of criminal possession of a controlled substance in the third degree (three counts) and criminal sale of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
*492Ordered that the judgment is affirmed.
The defendant’s contention that the evidence is legally insufficient to support his conviction is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250-252). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Miller, J. P., Thompson, Friedmann and Florio, JJ., concur.